Citation Nr: 0902329	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disorder.






ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1963 to 
April 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In October 2006, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  In a May 1980 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
left knee disorder.  The veteran was notified of the decision 
and of his appellate rights.  However, the veteran failed to 
file a notice of disagreement (NOD) within one year of the 
rating decision.

2.  The evidence associated with the claims file subsequent 
to the May 1980 rating decision, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for entitlement to service connection for a left knee 
disorder, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1980 rating decision, denying service connection 
for a left knee disorder, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence associated with the claims file subsequent 
to the May 1980 RO rating decision denying the claim for 
service connection for a left knee disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated January 2007 and January 2008 were provided to 
the veteran before the September 2008 supplement statement of 
the case, and they satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed 
the veteran of what evidence was needed to establish his 
service connection claim, what VA would do and had done, and 
what evidence he should provide.  Those letters also informed 
the veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for a left knee disorder, the notice 
letter provided to the veteran in January 2008, pursuant to 
an October 2006 remand by the Board, included the criteria 
for reopening a previously denied claim, and informed the 
veteran that his claim had been denied because his left knee 
disorder neither occurred in, nor was aggravated by, service.  
Rather, the veteran was informed that his claim was 
previously denied because of the fact that he was involved in 
a motor vehicle accident in March 1963, prior to service, in 
which he sustained a fractured left knee, and there was no 
evidence that he had aggravated his left knee disorder beyond 
its normal progression during his service.  The veteran was 
informed that, to be considered new, the evidence must be in 
existence and be submitted to VA for the first time.  The 
veteran was also informed that, to be considered material, 
the additional evidence must pertain to the reason the claim 
was previously denied.  The January 2007 and January 2008 
notice letters also provided the veteran with the criteria 
for establishing service connection.  Consequently, the Board 
finds that adequate notice has been provided, as the veteran 
was informed of what evidence is necessary to substantiate 
the elements required to establish service connection.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with such notice in January 2007 and January 
2008.  However, since the veteran's claim is being denied, 
neither a disability rating nor an effective date will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.

Analysis

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2008).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for a left 
knee disorder in May 1980, and the basis of the denial was 
that his left knee disorder neither occurred in, nor was 
aggravated by, service.  The May 1980 rating decision noted 
that the service treatment records reveal the veteran was 
admitted to a service hospital on March 21, 1964, at which 
time he provided a history of having been involved in an 
automobile accident during March 1963 and having sustained a 
fracture of the left knee and ankle.  It was further noted 
that Medical Board proceedings found the veteran fit for 
service but he elected to separation from service due to his 
physical condition.  The veteran did not submit a NOD in 
response to the May 1980 rating decision.  Therefore, the May 
1980 rating decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.1103. 

In April 2003, the veteran asked to reopen his claim for 
service connection and the RO, in a February 2005 rating 
decision, the subject of this appeal, continued the denial of 
the veteran's claim for service connection for a left knee 
disorder, and noted that the veteran had not submitted new 
and material evidence.  Following an October 2006 remand by 
the Board to ensure that the veteran was provided with proper 
notice, and that all applicable records were obtained, the RO 
issued a supplemental statement of the case (SSOC) in 
September 2008 which again held that the evidence received 
was not new and material.

The evidence of record at the time of the May 1980 rating 
decision included the veteran's service treatment records, 
which as previously indicated, contained a medical board 
evaluation.  In determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
since the last time the claim was denied on any basis.  
Evans, supra. 

In April 2003, the veteran requested to reopen his claim of 
entitlement to service connection for a left knee disorder.  
In a July 2003 statement in support of his claim, the veteran 
alleged that his left knee disorder was aggravated in basic 
training.  As evidence, the veteran referred VA to the fact 
that he was being treated at a VA facility in Ponce, the 
Commonwealth of Puerto Rico.  The Board will proceed to 
consider the VA treatment records to which the veteran 
referred.

There is no finding by any clinician in the veteran's 
voluminous VA treatment records that his left knee disorder 
was aggravated in basic training, or at any other time in 
service.  At most, there is a record dated May 2005 in which 
the veteran told his treating clinician that he has had knee 
pain since his time in service.  However, this statement, 
while new, is not material, because it does not relate to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  Specifically, because the veteran had 
injured his knee just prior to service, the fact that he had 
knee pain since his time in service shows only that his knee 
pain was in existence at that time; it does not show that he 
had aggravated his left knee disorder beyond its normal 
progression during his service.  38 C.F.R. § 3.156(a).

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the May 1980 rating decision 
that was not previously submitted to agency decisionmakers, 
when considered with the previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
a claim for service connection for a left knee disorder.  
Because the additional evidence does not relate to an 
unestablished fact that is necessary to substantiate the 
veteran's claim for service connection for a left knee 
disorder, the Board finds that the evidence associated with 
the claims file subsequent to the May 1980 rating decision is 
not new and material, and a previously denied claim for 
service connection for a left knee disorder is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for a left 
knee disorder is not reopened.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


